Citation Nr: 1116441	
Decision Date: 04/27/11    Archive Date: 05/05/11	

DOCKET NO.  02-03 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to bilateral knee disabilities.

4.  Entitlement to service connection for a chronic acquired psychiatric disability, to include anxiety and depression, and to include as secondary to bilateral knee disabilities.

5.  Entitlement to a total disability rating based on unemployability due to the severity of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October1959 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Waco, Texas, that, in pertinent part, denied entitlement to the benefits sought.  

In a December 2000 rating decision, VA denied the Veteran's requests to reopen previously denied claims of entitlement to service connection for a left knee disability and for a right knee disability, and also denied an initial claim for  service connection for a cervical spine disorder.  Subsequent rating decisions included a November 2002 rating decision in which the RO denied claims of entitlement to service connection for depression, anxiety, and TDIU.  

This case was most recently before the Board in April 2010 at which time it was remanded in pertinent part for procedural and substantive purposes.  The case has been returned to the Board for appellate review.  

The Board is well aware that the case has been in appellate status for several years already.  However, the Board finds that further development of the evidence is required with regard to each of the disabilities at issue and the case is once again REMANDED to the RO via the Appeals Management Center in Washington, D.C.  The issues are all addressed to the Remand portion of the decision below.  


FINDINGS OF FACT

1.  By decision dated in March 1979, service connection for a right knee disability was denied.  

2.  By decisions dated in March 1979 and September 1998 service connection for a left knee disability was denied.

3.  The Veteran filed a claim to reopen the issues of service connection for a left knee disability and a right knee disability in October 2000.  

4.  Recent evidence, added to the record since the prior final decisions with regard to the right knee in 1979 and the left knee in 1998, relates to previously unestablished facts.


CONCLUSIONS OF LAW

1.  The March 1979 and September 1998 Board decisions denying service connection for a left knee disability are final; new and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).

2.  The March 1979 Board decision denying service connection for a right knee disability is final; new and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the decision herein reached is favorable to the Veteran, the need to discuss VA's efforts to comply with the Veterans Claims Assistance Act of 2000 (VCAA), as codified in the United States Code at 38 U.S.C.A. §§ 5100, 5102-5102A, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) need not be discussed for the purposes of this decision.  

In general, decisions of the agency of original jurisdiction or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.156.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 2000 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The regulation with regard to providing new and material evidence was changed for claims filed after August 29, 2001.  In this case, the instant claim was filed in 2000.  Accordingly, the version of 38 C.F.R. § 3.156 (a) in existence at the time is for application.  That regulation defined new and material evidence as meaning evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156 (2000).

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).

Service connection may be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).  

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The claims for service connection for disabilities involving the right knee and the left knee were denied by the Board in March 1979.  At that time it was determined that the Veteran had a left knee injury prior to service and that service treatment records contained no mention of any superimposed trauma sufficient to markedly alter the existing disorder or otherwise reveal an increase in basic pathology.  A medical board evaluated the Veteran and found that the condition had not been aggravated by his service.  It was noted that while the medical board referred to the disability as the "left" knee, the Veteran stated it was the "right" knee.  Examination of the right knee in November 1978 showed no significant VA abnormality.  It was therefore determined that the Veteran had a disorder of one knee which preexisted service and was not aggravated therein and did not have another knee disorder which was incurred in or aggravated by his service.  

In September 1998, the Board reviewed additional evidence which had been submitted since the March 1979 Board decision.  This included the report of a September 1987 private treatment record reflecting the Veteran complained of bilateral knee pain and swelling in the left knee with no point tenderness.  He was given an impression of tendinitis of the extensor halluces tendon and early degenerative changes in both knees.  In January 1988 it was noted that he continued to have problems along the medial joint line of the left knee and patella.  The impression was early degenerative changes involving the left knee.

Other records included an undated private treatment report showing that the Veteran complained he had had problems with the left knee for two years.  

Other treatment records reflect that in May 1991 the Veteran was again seen for a complaint of the left knee.  The examiner noted no history of trauma.  It was noted that about 10 years previously the Veteran had had fluid in the left knee which resolved and he had had no problems until the recent past.  

In January 1994 the Veteran underwent total knee arthroplasty.  In January 1995 he underwent arthroscopic excision of scar tissue from the fat pad region of the knee.  

Upon consideration of the foregoing, by June 1995 rating decision, the RO determined that new and material evidence to reopen the claim for service connection for a left knee disability had not been submitted.  

Additional records submitted included private medical records dated between 1958 and 1997 showing that the Veteran sought treatment for right knee complaints in July 1964.  The Veteran stated that he twisted his right knee while fishing at a river 6 days previously.  Effusion of the right knee was noted and the Veteran was given a diagnosis of sprain, right knee, with effusion.  A June 1965 private record reflects that the Veteran was seen for a history of receiving a medical discharge from the Navy because of his right knee.  He stated that he was in the Navy for about six months and experienced a clicking and popping sensation in the knee.  The military thought it was a trick knee, so he reported they gave him a medical discharge.  He stated the knee had never bothered him until July 1964 when he twisted it while he was fishing in a river.

Also of record was a June 1966 treatment record resulting in a diagnosis of a normal right knee.  

In April 1972 a private record reflects that the Veteran sustained abrasions and lacerations of the left knee during the previous week and it was now infected.

In April 1976 the Veteran complained of hurting his left knee the previous day when he hit it on a roller.  There was no evidence of effusion and X-ray testing was negative for a fracture.  The diagnosis was contusion of the left knee.  

Other records for consideration included a report of a private visit in April 1981 when an assessment was made of probable mild strain above the left knee.

In June 1986 the Veteran sought treatment for left knee swelling which was of recent onset.  He reported no history of injury.  The examiner believed the Veteran had developed some arthritis involving the knee.  In January 1998 an impression was made of early degenerative changes involving the left knee.

Subsequent VA and private records show continuing problems with the left knee.  

It was determined in the Board's September 1998 decision that the new medical evidence did not tend to show that the Veteran's left knee disability was permanently worsened during his military service from October 1959 to April 1960 or that his current left knee pathology was in any way related to his military service.  Accordingly, it was determined that new medical evidence was not material.  Reference was made to the Court case of Spalding v. Brown, 10 Vet. App. 6, 11 (1996), in which the Court held that documents, while new, were not material and that they were not probative with regard to a nexus.

Evidence received subsequent to the Board's 1998 decision with regard to with the left knee and the right knee includes numerous additional statements from the Veteran that are essentially cumulative in nature.

The record also includes both private and medical treatment records reflecting ongoing treatment and evaluation of the Veteran for various problems, including difficulties with his knees.  The records include an October 2000 statement from Albert H. Bartschmid, M.D., an orthopedic surgeon.  He stated that he had seen the Veteran on period of occasions since 1991.  He reviewed a copy of the report of the board of medical survey from the U.S. Naval Hospital in San Diego in April 1960 and was aware of the diagnosis of internal derangement of the left knee, ruptured medial meniscus.  He noted that according to the report, the Veteran gave a history of a football injury two years earlier involving the left knee.  He added that "it is certainly possible to develop degenerative joint disease as a post-traumatic situation and people had developed this condition years after meniscal injuries.  As for whether these injuries occurred during his time in the Navy, I have no way of knowing."

In a December 2002 statement the surgeon stated that he thought "he could expect a knee with a ruptured meniscus to hurt quite a bit (and swell) if you had it before going through boot camp."  The statements from the surgeon address the basis of the prior denial in that they provide evidence of a current chronic disability involving each knee that is attributable to service.  Although the Board finds the probative value of the opinion to be somewhat questionable (this will be explained in the remand), for new and material evidence purposes only, the evidence is presumed to be credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence certainly addresses the basis for the prior denial in that there is a legitimate question of whether any preexisting left knee disability was aggravated by service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In view of the foregoing, the claim with regard to service connection for both right knee and left knee disabilities is reopened.

ORDER

New and material evidence has been submitted to reopen previously denied service connection claims for left and right knee disabilities.  As such, these claims are reopened.  To this extent only, the appeal is granted.

REMAND

With regard to the claims for service connection for a psychiatric disability and for a cervical spine disorder, the Board finds those claims are inextricably intertwined with the resolution of the claims for service connection for disabilities involving both knees.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  These claims, as well as the claim for TDIU, should therefore be held in abeyance, pending additional development and readjudication of the claims.  

The Board notes that a central part of the Veteran's contentions with regard to both psychiatric disability and a neck disability is that each is secondary to his knee disabilities.  

The Board also notes that while the Veteran was accorded an examination with opinion in July 2010, the examiner stated the Veteran had a cervical spine disability that "was not caused or aggravated by military service," the question of a relationship to the knees was not addressed.  

With regard to a psychiatric disability, psychiatric examination by VA in July 2010 resulted in a comment from the examiner that it would require "mere speculation" to comment on the precise relationship between his military injury of a torn knee meniscus and his current psychiatric diagnosis of a mood disorder secondary to general medical condition."  A statement that is too speculative for an examiner to render an opinion as to the etiology or diagnosis is full of ambiguity.  See Jones v. Shinseki, 23 Vet. App. 281 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  

In view of the foregoing, the case is REMANDED for the following actions:  

1. The Veteran should be afforded an examination by a physician knowledgeable in orthopedics for the purpose of determining the nature, extent, and etiology of any disabilities involving the knees and the neck.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post service treatment records, medical history obtained from the Veteran, current clinical evaluation, and any tests that are deemed necessary, the examiner should be asked to opine as to whether it is at least as likely as not (a 50 percent or more likelihood) that any current right knee, left knee, and/or neck disability began during service or was causally related to any incident of service.  The examiner is asked to specifically opine as to whether the Veteran's left knee disability was worsened by his several months in active service.  The examiner should also state whether any current neck disability is secondary to disabilities involving the knees.  The examiner is requested to provide the complete rationale for any opinion expressed.  Should the examiner state that he or she is not able to make a definite opinion, he or she should state the reason why an opinion cannot be made without resort to speculation. 

2. The Veteran should be accorded an examination by a physician knowledgeable in psychiatry for the purposes of determining the nature and etiology of any psychiatric disorder now present.  The claims file must be made available to the examiner for review in connection with the examination.  Following review of the relevant medical evidence in the claims file, the examiner should opine as to whether it is at least as likely as not that any current psychiatric disability is related to the Veteran's active service, to include whether it is secondary to any disability involving the knees and/or the neck, including by reason of aggravation.  

3. The Veteran should provide an updated VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  He should list all employment for the last 5 years he worked and he should provide information with regard to attempts he has made to obtain employment in the past several years.  The completed form should be associated with the claims folder.  

4. After completion of the above, the expanded record should be reviewed and the RO should determine if service connection is warranted for any right knee, left knee, neck, and/or psychiatric disabilities under any theory, to include aggravation and secondary causation.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity for response.  Then, the case should be returned to the Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Veterans Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See the Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory NOes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the RO's to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras, 8.44-8.45 and 38.02-38.03.



	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


